USDC IN/ND case 3:18-cv-00574-JD-APR document 88 filed 10/11/18 page 1 of 10


                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                 SOUTH BEND DIVISION

AARON COATES                   )
                               )
                   Plaintiff   )              CASE NO. 3:18-cv-574-JD-APR
                               )
            vs.                )
                               )
VALEO FINANCIAL ADVISORS, )
LLC, et al.                    )
                               )
                   Defendants  )
______________________________ )


                          NOTICE OF MOTION TO DISMISS

       A motion to dismiss, served contemporaneously with this Notice, has been filed against

your complaint. The motion asks the court to dismiss portions of your case without further

proceedings. It says that the court should dismiss your case because there are legal deficiencies in

your claims against the Defendant, Pamela K. Koehler. Thus, the motion asks the court to dismiss

all the allegations and counts against Pamela K. Koehler. Pamela K. Koehler will win if the law

and alleged facts demonstrate these legal deficiencies. If you do not agree with the law in the

motion, you must submit counter arguments disputing it.

       Copies of Federal Rules of Civil Procedure 8, 9, and 12, and N.D. Ind. L.R. 5– 4, and N.D.

L.R. 7–1 are included below. You should carefully read—and follow— these rules. The outcome of

this case may depend on it. But, following the rules does not guarantee that the motion to dismiss

will be denied. If you do not follow the rules, you may lose the case against Pamela K. Koehler.

       Before the court rules on the motion to dismiss, you have a right to file a response. If you

do not respond, you may lose this case. Per Judge DeGuilio’s Order [DE 36], your response must
USDC IN/ND case 3:18-cv-00574-JD-APR document 88 filed 10/11/18 page 2 of 10



be filed within 14 days after this notice is served. If you need more time to respond, you must

file a motion for an extension of time before that deadline. The court may—but is not required

to—give you more time.
Rule 8. General Rules of Pleading
      (a) Claim for Relief. A pleading that states a claim for relief must contain:
              (1)      a short and plain statement of the grounds for the court’s jurisdiction,
              unless the court already has jurisdiction and the claim needs no new jurisdictional
              support;
              (2)      a short and plain statement of the claim showing that the pleader is entitled
              to relief; and
              (3)      a demand for the relief sought, which may include relief in the alternative
              or different types of relief.
      (b) Defenses; Admissions and Denials.
              (1) In General. In responding to a pleading, a party must:
                   (A) state in short and plain terms its defenses to each claim asserted against
                         it; and
                   (B) admit or deny the allegations asserted against it by an opposing party.
               (2) Denials— Responding to the Substance. A denial must fairly respond to the
                    substance of the allegation.
               (3) General and Specific Denials. A party that intends in good faith to deny all
                    the allegations of a pleading—including the jurisdictional grounds— may do
                    so by a general denial. A party that does not intend to deny all the allegations
                    must either specifically deny designated allegations or generally deny all
                    except those specifically admitted.
               (4) Denying Part of an Allegation. A party that intends in good faith to deny only
                    part of an allegation must admit the part that is true and deny the res.t
               (5) Lacking Knowledge or Information. A party that lacks knowledge or
                    information sufficient to form a belief about the truth of an allegation
                    must so state, and the statement has the effect of a denial.
               (6) Effect of Failing to Deny. An allegation—other than one relating to the
                    amount of damages—is admitted if a responsive pleading is required and the
                    allegation is not denied. If a responsive pleading is not required, an allegation
                    is considered denied or avoided.
      (c) Affirmative Defenses.
               (1) In General. In responding to a pleading, a party must affirmatively state any
                    avoidance or affirmative defense, including:
                     accord and satisfaction;
                     arbitration and award;
                     assumption of risk;
                     contributory negligence;
                     duress;


                                                 2
USDC IN/ND case 3:18-cv-00574-JD-APR document 88 filed 10/11/18 page 3 of 10


                    estoppel;
                    failure of consideration;
                    fraud;
                    illegality;
                    injury by fellow servant;
                    laches;
                    license;
                    payment;
                    release;
                    res judicata;
                    statute of frauds;
                    statute of limitations; and
                    waiver.
               (2) Mistaken Designation. If a party mistakenly designates a defense as a
                   counterclaim, or a counterclaim as a defense, the court must, if justice
                   requires, treat the pleading as though it were correctly designated, and may
                   impose terms for doing so.
       (d) Pleading to be Concise and Direct; Alternative Statements; Inconsistency.
               (1) In General. Each allegation must be simple, concise, and direct. No technical
                   form is required.
               (2) Alternative Statements of a Claim or Defense. A party may set out 2 or more
                   statements of a claim or defense alternatively or hypothetically, either in a
                   single count or defense or in separate ones. If a party makes alternative
                   statements, the pleading is sufficient if any one of them is sufficient.
               (3) Inconsistent Claims or Defenses. A party may state as many separate claims
                   or defenses as it has, regardless of consistency.
       (e) Construing Pleadings. Pleadings must be construed so as to do justice.

Rule 9. Pleading Special Matters
       (a) Capacity or Authority to Sue; Legal Existence.
                (1) In General. Except when required to show that the court has jurisdiction, a
                     pleading need not allege:
                     (A)       a party’s authority to sue or be sued in a representative capacity; or
                     (B)       the legal existence of an organized association of persons that is
                               made a the legal existence of an organized association of persons
                               that is made a party.
                (2) Raising Those Issues. To raise any of those issues, a party must do so by a
                     specific denial, which must state any supporting facts that are peculiarly
                     within the party’s knowledge.
       (b) Fraud or Mistake; Conditions of Mind. In alleging fraud or mistake, a party must
           state with particularity the circumstances constituting fraud or mistake. Malice, intent,
           knowledge, and other conditions of a person’s mind may be alleged generally.
       (c) Conditions Precedent. In pleading conditions precedent, it suffices to allege generally
           that all conditions precedent have occurred or been performed. But when denying that

                                                 3
USDC IN/ND case 3:18-cv-00574-JD-APR document 88 filed 10/11/18 page 4 of 10


           a condition precedent has occurred or been performed, a party must do so with
           particularity.
       (d) Official Document or Act. In pleading an official document or official act, it suffices
           to allege that the document was legally issued or the act legally done.
       (e) Judgment. In pleading a judgment or decision or a domestic or foreign court, a
           judicial or quasi-judicial tribunal, or a board or officer, it suffices to plead the
           judgment or decision without showing jurisdiction to render it.
       (f) Time and Place. An allegation of time or place is material when testing the
           sufficiency of a pleading.
       (g) Special Damages. If an item of special damage is claimed, it must be specifically
           stated.
       (h) Admiralty or Maritime Claim.
               (1)     How Designated. If a claim for relief is within the admiralty or maritime
               jurisdiction and also within the court’s subject-matter jurisdiction on some other
               ground, the pleading may designate the claim as an admiralty or maritime claim for
               purposes of Rules 14(c), 38(e), and 82 of the Supplemental Rules for Admiralty or
               Maritime Claims and Asset Forfeiture Actions. A claim cognizable only in the
               admiralty or maritime jurisdiction is an admiralty or maritime claim for those
               purposes, whether or not so designated.
               (2)     Designation for Appeal. A case that includes an admiralty or maritime
               claim within this subdivision (h) is an admiralty case within 28 U.S.C.
               §1292(a)(3).

Rule 12. Defenses and Objections: When and How Presented; Motion for Judgment on
the Pleadings; Consolidated Motions; Waiving Defenses; Pretrial Hearing
       (a) Time to Serve a Responsive Pleading
          (1) In General. Unless another time is specified by this rule of a federal statute, the
               time for serving a responsive pleading is as follows:
                 (A) A defendant must serve an answer:
                              (i)      within 21 days after being served with the summons and
                              complaint; or
                              (ii)     if it has timely waived service under Rule 4(d), within 60
                              days after the request for a waiver was sent, or within 90 days
                              after it was sent to the defendant outside any judicial district of the
                              United States.
                 (B) A party must serve an answer to a counterclaim or crossclaim within 21
                      days after being served with the pleading that states the counterclaim or
                      crossclaim.
                 (C) A party must serve a reply to an answer within 21 days after being served
                      with an order to reply, unless the order specifies a different time.
          (2) United States and Its Agencies, Officers, or Employees Sued in an Official
               Capacity. The United States, a United States agency, or a United States officer or
               employee sued only in an official capacity must serve an answer to a complaint,

                                                  4
USDC IN/ND case 3:18-cv-00574-JD-APR document 88 filed 10/11/18 page 5 of 10


                counterclaim, or crossclaim within 60 days after service on the United States
                attorney.
           (3) United States Officers or Employees Sued in an Individual Capacity. A United States
                officer or employee sued in an individual capacity for an act or omission occurring
                in connection with duties performed on the United States’ behalf must serve an
                answer to a complaint, counterclaim, or crossclaim within 60 days after service on
                the officer or employee or service on the United States attorney, whichever is later.
           (4) Effect of a Motion. Unless the court sets a different time, serving a motion under
                this rule alters these periods as follows:
                        (A)      if the court denies the motion or postpones its disposition until
                        trial, the responsive pleading must be served within 14 days after notice
                        of the court’s action; or
                        (B)      if the court grants a motion for a more definite statement, the
                        responsive pleading must be served within 14 days after the more definite
                        statement is served.
       (b) How to Present Defenses. Every defense to a claim for relief in any pleading must
       be asserted in the responsive pleading if one is required. But a party may assert the
       following defenses by motion:
                (1)     lack of subject-matter jurisdiction;
                (2)     lack of personal jurisdiction;
                (3)     improper venue;
                (4)     insufficient process;
                (5)     insufficient service of process;
                (6)     failure to state a claim upon which relief can be granted; and
                (7)     failure to join a party under RULE 19.
       A motion asserting any of these defenses must be made before pleading if a responsive
pleading is allowed. If a pleading sets out a claim for relief that does not require a responsive
pleading, an opposing party may assert at trial any defense to that claim. No defense or objection is
waived by joining it with one or more other defenses or objections in a responsive pleading or in a
motion.
       (c) Motion for Judgment on the Pleadings. After the pleadings are closed—but early
       enough not to delay trial—a party may move for judgment on the pleadings.
       (d) Result of Presenting Matters Outside the Pleadings. If, on a motion under Rule
       12(b)(6) or 12(c), matters outside the pleadings are presented to and not excluded by the
       court, the motion must be treated as one for summary judgment under Rule 56. All
       parties must be given a reasonable opportunity to present all the material that is pertinent
       to the motion.
       (e) Motion for a More Definite Statement. A party may move for a more definite
       statement of a pleading to which a responsive pleading is allowed but which is so vague
       or ambiguous that the party cannot reasonably prepare a response. The motion must be
       made before filing a responsive pleading and must point out the defects complained of

                                                  5
USDC IN/ND case 3:18-cv-00574-JD-APR document 88 filed 10/11/18 page 6 of 10


       and the details desired. If the court orders a more definite statement and the order is not
       obeyed within 14 days after notice of the order or within the time the court sets, the court
       may strike the pleading or issue any other appropriate order.
       (f) Motion to Strike. The court may strike from a pleading an insufficient defense or any
       redundant, immaterial, impertinent, or scandalous matter. The court may act:
               (1)     on its own; or
               (2)     on motion made by a party either before responding to the pleading or, if
                       a response is not allowed, within 21 days after being served with the
                       pleading.
       (g) Joining Motions.
               (1)     Right to Join. A motion under this rule may be joined with any other
                       motion allowed by this rule.
               (2)     Limitation on Further Motions. Except as provided in Rule 12(h)(2) or
                       (3), a party that makes a motion under this rule must not make another
                       motion under this rule raising a defense or objection that was available to
                       the party but omitted from its earlier motion.
       (h) Waiving and Preserving Certain Defenses.
               (1)     When Some Are Waived. A party waives any defense listed in Rule
                       12(b)(2)–(5) by:
                       (A)     omitting it from a motion in the circumstances described in Rule
                       12(g)(2); or
                       (B)     failing to either:
                               (i)       make it by motion under this rule; or
                               (ii)      include it in a responsive pleading or in an amendment
                               allowed by Rule 15(a)(1) as a matter of course.
           (2) When to Raise Others. Failure to state a claim upon which relief can be granted, to
               join a person required by Rule 19(b), or to state a legal defense to a claim may be
               raised:
                       (A)     in any pleading allowed or ordered under Rule 7(a);
                       (B)     by a motion under Rule 12(c); or
                       (C)     at trial.
           (3) Lack of Subject-Matter Jurisdiction. If the court determines at any time that it
               lacks subject-matter jurisdiction, the court must dismiss the action.
   (i) Hearing Before Trial. If a party so moves, any defense listed in Rule 12(b)(1)–(7)—
       whether made in a pleading or by motion—and a motion under Rule 12(c) must be heard
       and decided before trial unless the court orders a deferral until trial.

N.D. Ind. L.R. 5–4. Format of Papers.
      (a) Generally. Any pleading, motion, brief, affidavit, notice, or proposed order, whether
          filed electronically or by delivering it to the clerk, must:


                                                6
USDC IN/ND case 3:18-cv-00574-JD-APR document 88 filed 10/11/18 page 7 of 10


            (1)     be plainly typewritten, printed, or prepared by a clearly legible copying
                    process;
            (2)     use 8.5” x 11” pages;
            (3)     have at least 1-inch margins;
            (4)     use at least 12-point type in the body and at least 10-point type in
                    footnotes;
            (5)     be double spaced (except for headings, footnotes, and quoted material);
            (6)     have consecutively numbered pages;
            (7)     include a title on the first page;
            (8)     include a separate index identifying and briefly describing each exhibit if
                    there are more than four exhibits; and
            (9)     except in proposed orders and affidavits, include the filer’s name,
                    address, telephone number, fax number (where available), and e-mail
                    address (where available).
     (b) Manual Filings.
            (1)     Form, Style, and Size of Papers. Papers delivered to the clerk for filing
            must:
                    (A)     be flat, unfolded, and on good-quality, white paper;
                    (B)     not have a cover or a back; and
                    (C)     include the filer’s original signature.
            (2)     Rubber-Stamped and Faxed Signatures. An original paper with a rubber-
                    stamped or faxed signature is unsigned for purposes of Fed. R. Civ. P. 11
                    and 26(g).
            (3)     Affidavits. Only the affiant need sign an affidavit.
            (4)     Filing with Clerk Required. Papers not filed electronically must be filed
                    with the clerk, not a judge.
            (5)     Where to File. Papers not filed electronically must be filed in the division
                    where the case is pending, unless:
                    (A)     A person will be prejudiced if the paper is not filed the same day it
                    is tendered; and
                    (B)     It includes an adequately sized envelope addressed to the clerk’s
                    office in the division where the case is pending and with adequate postage.
            (6)     Return of File-Stamped Copies. A party who wants a file-stamped copy of
                    a paper must include with the filing an additional copy of the paper and a
                    self-addressed envelope with adequate postage.
            (7) Recycled Paper. The court encourages using recycled paper.
            (8)     Form of Notices. Parties manually filing a paper that requires the clerk to
                    give other notices, must give the clerk:
                    (A)     sufficient copies of the notice; and
                    (B)     the name and address of each person entitled to receive the notice.



                                              7
USDC IN/ND case 3:18-cv-00574-JD-APR document 88 filed 10/11/18 page 8 of 10


              (c)    Forms of Order. Parties filing a paper that requires the judge or clerk to
                     enter a routine or uncontested order must include a suitable form of order.
              (d)     Notice by Publication. When published notice is required:
              (1)    the clerk must send the notice to the party originating the notice; and
              (2)    the party must deliver the notice to the appropriate newspapers for
              publication.
N.D. Ind. L.R. 7–1 Motion Practice
   (a) Motions Must Be Filed Separately. Motions must be filed separately, but alternative
       motions may be filed in a single paper if each is named in the title following the caption.
   (b) Brief Required for Certain Motions. Parties must file a supporting brief with any motion
       under:
               (1)     Fed. R. Civ. P. 12;
               (2)     Fed. R. Civ. P. 37;
               (3)     Fed. R. Civ. P. 56; or
               (4)     Fed. R. Civ. P. 65(b).
   (c) Rule 12 Defenses. The court will not rule on a defense under Fed. R. Civ. P. 12 until the
       party who raised it files a motion and brief.
   (d) Response- and Reply-Brief Deadlines.
          (1) Summary-Judgment Motions. Summary-judgment motions are subject to the
               deadlines in N.D. Ind. L.R. 56–1(b) and (c).
          (2) Other Motions.
                       (A)     Responses. A party must file any response brief to a motion within
                       14 days after the motion is served.
                       (B)     Replies. The moving party must file any reply brief within seven
                       days after the response brief is served.
          (3) Extensions. The court may extend response- and reply-brief deadlines, but only
               for good cause.
          (4) Summary Rulings. The court may rule on a motion summarily if an
               opposing party does not file a response before the deadline.
   (e) Page Limits.
           (1) Rule. Supporting and response briefs (excluding tables of contents, tables of
           authorities, and appendices) ordinarily must not exceed 25 pages. Reply briefs must
           not exceed 15 pages.
           (2) Exception. The court may allow a party to file a brief exceeding these page limits
           for extraordinary and compelling reasons. But if the court permits a brief to exceed
           25 pages, it must include:
                       (A)     a table of contents with page references;
                       (B)     an issue statement; and
                       (C)     a table of authorities including:


                                                8
USDC IN/ND case 3:18-cv-00574-JD-APR document 88 filed 10/11/18 page 9 of 10


                              (i)     all cases (alphabetically arranged), statutes, and other
                              authorities cited in the brief; and
                              (ii)    references to where the authorities appear in the brief.
  (f) Authority Not Available Electronically. A copy of any decision, statute, or regulation
      cited in a motion or brief must be attached to the paper if—and only if—it is not available
      on Westlaw or Lexis. But if a copy of a decision, statute, or regulation is only available
      electronically, a party must provide it to the court or another party upon request.



                                            Respectfully submitted,

                                            KIGHTLINGER & GRAY, LLP


                                            By       s/ Louis J. Britton
                                                     Louis J. Britton
                                                     Attorney I.D. No. 27754-49
                                                     Attorney for Pamela K. Koehler




                                                 9
USDC IN/ND case 3:18-cv-00574-JD-APR document 88 filed 10/11/18 page 10 of 10



                                   CERTIFICATE OF SERVICE

        I hereby certify that on October 11, 2018, the foregoing pleading was filed electronically.
Service of this filing will be made on all ECF-registered counsel by operation of the Court’s
electronic filing system. Parties may access this filing through the Court’s system.

         Joshua R. Lowry                             John W. Borkowski
         Kelly D. Cochran                            Aleksandra O. Rushing
         Indiana Attorney General’s Office           HUSCH BLACKWELL
         joshua.lowry@atg.in.gov                     john.borkowski@huschblackwell.com
         kelly.cochran@atg.in.gov                    aleks.rushing@huschblackwell.com

         Michael A. Dorelli                          Grant E. Helms
         David J. Hensel                             Office of Corporation Counsel
         HOOVER HULL TURNER                          grant.helms@indy.gov
         mdorelli@hooverhullturner.com
         dhensel@hooverhullturner.com                Kevin K. Fitzharris
                                                     BARRETT McNAGNY
         Michael L. Meyer                            Email: kkf@barrettlaw.com
         TAFT STETTINIUS & HOLLISTER
         mmeyer@taftlaw.com



                 I further certify that on October 11, 2018, a copy of the foregoing pleading was
         mailed, by first-class U.S. Mail, to:

                                Aaron Coates
                                18709 Taft Court
                                Goshen, IN 46528


                                                        s/ Louis J. Britton
                                                        Louis J. Britton
         KIGHTLINGER & GRAY, LLP
         One Indiana Square, Suite 300
         211 North Pennsylvania Street
         Indianapolis, Indiana 46204
         Telephone: 317-638-4521
         Email: lbritton@k-glaw.com




181192\4870467-1
                                                   10
